DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (2014/0168738 A1) in view of Rothaar (US 2010/0079836 A1, IDS dated Nov. 1, 2021).
	As to claim 1, Ko teaches A display device (Ko, Abs., a display device controlled by a “projection controlling method”), comprising: 
	a light source (Ko, FIGS. 2 and 5, [0037], a light source emitting “image light”); 
	a scanning mirror system (Ko, FIG. 5, [0045], “MEMS scanning mirror 510”) configured to scan light from the light source (Ko, FIG. 2, [0036], “when the MEMS scanning mirror swings st direction and “first direction” in Y-axis as the 2nd direction); and 
a drive circuit (Ko, FIGS. 5-6, [0045], a driver circuit driving e.g., “1st control signal generator 530” and “periodic wave generator 550”) configured to (Ko, see FIGS. 5-6) control the scanning mirror system (Ko, FIG. 5, [0045], “MEMS scanning mirror 510”) to display video image data (Ko, FIG. 2, [0036], video image data to form “projection image”) by providing a control signal to (Ko, see FIGS. 5-6) the scanning mirror system (Ko, FIG. 5, [0045], “MEMS scanning mirror 510”) to control scanning in the second direction (Ko, FIG. 2, [0037], “the swing frequency (for example, 60 Hz) of the MEMS scanning mirror around the first swing axis), and for each video image data frame of at least a subset of video image data frames (Ko, FIG. 2, [0039], “the projection frequency of the image light along the first direction is the frame rate of the projection image”), combining the control signal with an adjustment signal to adjust the scanning in the second direction (Ko, FIGS. 2-3, [0039], “the first periodic control signal is a periodic triangular wave, the maximum amplitude thereof is A, and the period thereof is t”), the adjustment signal 
Ko fails to explicitly teach a low pass filtered signal “with a cutoff frequency based on a lowest resonant frequency of the scanning mirror system in the second direction”.
However, Rotharr teaches the concept a low pass filtered signal with a cutoff frequency based on a lowest resonant frequency of the scanning mirror system in the second direction (Rotharr, e.g., FIG. 16, [0072], “filter 1430 may be a low pass filter having a cutoff frequency suitable to remove the unwanted spectral energy. Various scanning mirror designs may exhibit ancillary resonance at frequencies other than 6.5 kHz, and filter 1430 may also be tuned to remove spectral energy at these other frequencies”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “low-pass filter 542” taught by Ko to further have “a cutoff frequency suitable to remove the unwanted spectral energy” at, e.t, a “lowest resonant frequency” as an engineering choice, as taught by Rotharr, in order to resolve the “significant engineering challenge due in part to the fact that mirrors are mechanical devices that exhibit vibration modes at various resonant frequencies” (Rothaar, [0003]), since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
claim 2, Ko teaches the display device of claim 1, wherein the adjustment signal comprises a pre-recorded signal (Ko, FIGS. 2-3, [0039], e.g., “the first periodic control signal is a periodic triangular wave, the maximum amplitude thereof is A, and the period thereof is t”).  
	As to claim 3, Ko teaches the display device of claim 1, wherein the drive circuit (Ko, FIGS. 5-6, [0045], the driver circuit driving e.g., “1st control signal generator 530” and “periodic wave generator 550”) further comprises a low pass filter (Ko, FIGS. 5-6, [0045], “filter unit 540” comprising “low-pass filter 542”) configured to form the adjustment signal from an input signal (Ko, FIGS. 5-6, [0049], “the multiplexer 560 determines whether to sequentially provide the periodic waves or provide the first periodic control signal to the MEMS scanning minor 510 so as to prevent the signals from interfering each other”).  
	As to claim 4, Ko in view of Rotharr teaches the display device of claim 3, wherein the low pass filter (Ko, FIGS. 5-6, [0045], “filter unit 540” comprising “low-pass filter 542”) is a first low pass filter (Ko, FIGS. 5-6, [0045], “low-pass filter 542”), wherein the drive circuit (Rotharr, FIG. 15, [0068], “LMS harmonic controller 1410”) comprises a second low pass filter (Rotharr, FIG. 16, [0067], Examiner interprets “low pass filter 740” as the 2nd low pass filter), and wherein the drive Page 19circuit (Rotharr, FIG. 15, [0068], “LMS harmonic controller 1410”) is configured to combine the control signal (Ko, FIGS. 5-6, [0045], “1st control signal generator 530”) with the adjustment signal (Ko, FIGS. 5-6, [0047], “periodic wave”) upstream of (Ko, see FIGS. 5-6) the second low pass filter (Rotharr, FIG. 16, [0067], “low pass filter 740”).  Examiner renders the same motivation as in claim 1.
	As to claim 5, it recites the same limitations as in claim 4, except that it recites “downstream” instead of “upstream”, and Rotharr teaches the concept of upstream (Rotharr, FIG. 
	As to claim 7, Ko teaches the display device of claim 1, wherein the scanning mirror system (Ko, FIG. 5, [0045], “MEMS scanning mirror 510”) comprises a same mirror (Ko, [0010], “an embodiment of the invention provides a projection controlling method for controlling a MEMS scanning mirror”) for scanning in the first direction and scanning in the second direction (Ko, see FIG. 2).  
	As to claim 8, Rotharr teaches the display device of claim 1, wherein the scanning mirror system comprises a first scanning mirror configured to scan light in the first direction, and a second scanning mirror configured to scan light in the second direction (Rotharr, [0056], “one or more mirrors can be characterized, and the weighting array is determined from the measured transfer function”).  Examiner renders the same motivation as in claim 1.
	As to claim 10, Rotharr teaches the display device of claim 1, wherein the low pass filter (Rotharr, FIG. 16, [0067], “low pass filter 730” in association with “compensator 1420”) comprises a multi-pole low pass filter (Rotharr, see FIG. 16).  Examiner renders the same motivation as in claim 1.
	As to claim 18, it differs from claim 1 only in that it is the method of displaying video images on the display device of claim 1.  It recites the similar limitations as in claim 1, and Ko in view of Rothaar teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis. 
As to claim 20, it recites the similar limitations as in claim 3, and Ko teaches them.  Please see claim 3 for detailed analysis.

Claims 6, 9, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (2014/0168738 A1) in view of Rothaar (US 2010/0079836 A1, IDS dated Nov. 1, 2021) and Bright et al. (US 2006/0164330 A1).
As to claim 6, Ko in view of Rothaar fails to explicitly teach the display device of claim 3, wherein the input signal provided to the low pass filter comprises an initial overshoot portion.  
However, Bright teaches the concept that the input signal provided to the low pass filter comprises an initial overshoot portion (Bright, [0222], “note that in the diagram above the vertical retrace deliberately overshoots the desired onscreen position, then assumes the on-screen slope and enters the display region in a controlled fashion”).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “1st control signal generator 530” taught by Ko to further comprise “deliberate overshoot”, as taught by Bright, order to make “vertical servo integral in mirror sweep” (Bright, [0222]).
	As to claim 9, Bright teaches the display device of claim 1, wherein the drive circuit is configured to combine the control signal with the adjustment signal prior to reaching a last active pixel of a current video image data frame (Bright, [0220], “If the display format is locked (267 sweeps per frame) then a VSYNC arrival in sweep 266 will eventually drift early (end of sweep 265) or late (beginning of sweep 267). To compensate the control system shortens or lengthens the display frame by one sweep to realign with VSYNC by changing the duration of parking”).   
As to claim 11, it is the same display device of claim 1 and recites the same limitations as in claim 1 but the limitation “to help synchronize the scanning mirror system with a video data frame” instead of the limitation “to adjust the scanning in the second direction”.  Ko in view of Rothaar teaches them, and Examiner renders the same motivation as in claim 1.  Further, Bright ing synchronize the scanning mirror system with a video data frame (Bright, FIG. 11, [0061], “responsive to the position signal and the sync component of an image signal, control circuit 984 generates an error signal that is coupled to a driver circuit 986”).  Examiner renders the same motivation as in claim 6.  Please also see claim 1 for detailed analysis.
As to claim 12, it recites the similar limitations as in claim 3, and Ko teaches them.  Please see claim 3 for detailed analysis.
As to claim 13, it recites the similar limitations as in claim 6, and Bright teaches them.  Examiner renders the same motivation as in claim 6.  Please see claim 6 for detailed analysis.
As to claim 14, it recites the similar limitations as in claim 4, and Ko in view of Rotharr teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 4 for detailed analysis.
As to claim 15, it recites the similar limitations as in claim 5, and Rotharr teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 5 for detailed analysis.
As to claim 16, it recites the similar limitations as in claim 9, and Bright teaches them.  Examiner renders the same motivation as in claim 6.  Please see claim 9 for detailed analysis.
As to claim 17, it recites the similar limitations as in claim 10, and Rotharr teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 10 for detailed analysis.
As to claim 19, it recites the similar limitations as in claim 9, and Bright teaches them.  Examiner renders the same motivation as in claim 6.  Please see claim 9 for detailed analysis.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Chikaoka (US 2015/0043047 A1) teaches the concept of “synthesizing the plurality ing a scanning mirror having a fast-scan axis and a slow-scan axis” (Abs.); and (3) Rothaar (US 2013/0120819 A1) teaches the concept that “a fast-scan drive signal is generated that causes the scanning mirror to oscillate at a resonant frequency with a varying amplitude” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 19, 2021





***